 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    RAUL HERNANDEZ,                     )   Case No. ED CV 11-627-R (SP)
12                                        )
                           Plaintiff,     )
13                                        )   ORDER ACCEPTING FINDINGS AND
                     v.                   )   RECOMMENDATION OF UNITED
14                                        )   STATES MAGISTRATE JUDGE
      MATTHEW CATE, et al.,               )
15                                        )
                           Defendants.    )
16                                        )
      ___________________________         )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, records
19 on file, and the Report and Recommendation of the United States Magistrate Judge.
20 Plaintiff has not filed any written Objections to the Report within the time permitted.
21 The Court accepts the findings and recommendation of the Magistrate Judge.
22 //
23 //
24
25
26
27
28         IT IS THEREFORE ORDERED that plaintiff’s Motion for Summary
 1 Judgment (docket no. 220) is denied, defendants’ Motion for Summary Judgment
 2 (docket no. 234) is granted, and Judgment will be entered dismissing this action with
 3 prejudice.
 4
 5 DATED: November 26, 2018                      ______________________________
                                                 HONORABLE MANUEL L. REAL
 6                                               UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
